IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHRISTOPHER PATRICK MCGOWAN,                   : No. 121 MM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
WARDEN KEVIN KAUFMANN,                         :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of August, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.